DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of September 20, 2021.  Claims 1-20 are presented for examination, with Claims 1 and 11 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,852,927 (“Cohn”) in view of U.S. Patent No. 4,678,888 (“Camacho”).
	Regarding Claim 1, Cohn discloses a method (for use in plasmatron 40 in Fig. 2, for example; col.5, lines 6-7) comprising: 
	providing a first conductive element (46); 
	providing a second conductive element spaced apart from said first conductive element (42 electrically insulated from 46 by insulator 54); 
	electrically coupling said first conductive element and said second conductive element with a control circuit to form an open ignition circuit (power generator used to power plasmatron); and 
	generating a magnetic field around said first conductive element and said second conductive element sufficient to contain said high energy plasma (using magnet 56; col. 5, lines 6-31; col. 5, lines 14-15, in particular).
	Although it is well known in the art to provide an electrical current to maintain a plasma in a plasma generation device, Cohn does not specifically disclose asserting a voltage across said open ignition circuit, said voltage being sufficient to form a spark between said first conductive element and said second conductive element to form a closed ignition circuit; providing a current through said closed ignition circuit, said current being sufficient to sustain a high energy plasma between said first conductive element and said second conductive element.
	However, Camacho, in the same field of endeavor, teaches asserting a voltage across said open ignition circuit, said voltage being sufficient to form a spark between said first conductive element and said second conductive element to form a closed ignition circuit (22+30 in Fig. 2; col. 3, lines 31-41); providing a current through said closed ignition circuit, said current being sufficient to sustain a high energy plasma between said first conductive element and said second conductive element (Fig. 2; col. 2, lines 25-35; col. 3, lines 12-21).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the plasmatron as disclosed by Cohn with the apparatus for starting and maintaining a plasma as taught by Camacho, in order to insure the flow of adequate current to maintain the arc column, as evidenced by Camacho (col. 2, lines 33-35).

	Regarding Claim 2, Cohn further discloses wherein said step of providing a first conductive element (46 in Fig. 2) includes providing a radially symmetric conductive element having an axis of symmetry (46 is formed as claimed).

	Regarding Claim 3, Cohn further discloses wherein said step of providing a second conductive element (42 in Fig. 2) includes: 
	providing a substantially cylindrical conductive element (42 is cylindrical); and
	aligning an axis of said cylindrical conductive element with said axis of symmetry (42 and 46 share the same axis of symmetry).

	Regarding Claim 4, Cohn further discloses wherein said step of generating a magnetic field around said first conductive element and said second conductive element (42 and 46 using magnet 56 in Fig. 2; col. 5, lines 6-31; col. 5, lines 14-15, in particular) includes aligning said magnetic field along said axis of symmetry (42 and 46 share the same axis of symmetry).

	Regarding Claim 5, Cohn further discloses providing fuel to said plasma (via port 48; col. 5, lines 15-18).

	Regarding Claim 6, Cohn further discloses providing a heat exchanger (52 in Fig. 2) disposed to absorb thermal energy generated by said plasma (col. 5, lines 15-31); and 
	providing a thermal transfer medium in contact with said heat exchanger to transfer said thermal energy generated by said plasma from said heat exchanger to another system (i.e., exit of heat exchanger 52 to a turbine as shown in Figs. 6-10; col. 7, line 56 to col. 8, line 8).

	Regarding Claim 7, Cohn further discloses utilizing said transferred thermal energy to generate electricity (Fig. 10; turbine 240, for example; col 9, lines 50-66; see also, Fig. 11; col. 10, lines 15-38).

	Regarding Claim 8, Cohn further discloses utilizing said generated electricity (242a in Fig. 10) to charge an electrical storage system coupled to provide electrical energy sufficient to assert said voltage on said open ignition circuit and provide said current through said closed ignition circuit (electricity 242a in Fig. 10 is utilized to power the plasmatron, as claimed).

	Regarding Claim 9, Cohn further discloses wherein said step of providing fuel to said plasma includes providing a waste product to said plasma (i.e., biomass; col. 6, lines 29-37).

	Regarding Claim 10, the combination of Cohn in view of Camacho further teaches positioning a target material within a predetermined distance of said plasma; and bombarding said target material with particles having energy (24 in Fig. 2 of Camacho is bombarded by ARC exiting 16). The combination of Cohn in view of Camacho fails to specifically teach particles having energy of at least 5 MeV; however, it would have been obvious to a person having ordinary skill in the art to energize particles to at least 5 MeV as a matter of design choice, absent unexpected results.

	Regarding Claim 11, Cohn discloses a system (plasmatron 40 in Fig. 2, for example; col.5, lines 6-7) comprising: 
	a first conductive element (46); 
	a second conductive element spaced apart from said first conductive element (42 electrically insulated from 46 by insulator 54); 
	a control circuit electrically coupling said first conductive element and said second conductive element with a control circuit to form an open ignition circuit (power generator used to power plasmatron); and 
	a magnet operative to generate a magnetic field around said first conductive element and said second conductive element sufficient to contain said high energy plasma (magnet 56; col. 5, lines 6-31; col. 5, lines 14-15, in particular).
	Although it is well known in the art to provide an electrical current to maintain a plasma in a plasma generation device, Cohn does not specifically disclose a voltage source operative to assert a voltage across said open ignition circuit, said voltage being sufficient to form a spark between said first conductive element and said second conductive element to form a closed ignition circuit; a current source operative to provide a current through said closed ignition circuit, said current being sufficient to sustain a high energy plasma.
	However, Camacho, in the same field of endeavor, teaches a voltage source operative to assert a voltage across said open ignition circuit, said voltage being sufficient to form a spark between said first conductive element and said second conductive element to form a closed ignition circuit (22+30 in Fig. 2; col. 3, lines 31-41); a current source operative to provide a current through said closed ignition circuit, said current being sufficient to sustain a high energy plasma (Fig. 2; col. 2, lines 25-35; col. 3, lines 12-21).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the plasmatron as disclosed by Cohn with the apparatus for starting and maintaining a plasma as taught by Camacho, in order to insure the flow of adequate current to maintain the arc column, as evidenced by Camacho (col. 2, lines 33-35).

	Regarding Claim 12, Cohn further discloses wherein said first conductive element (46 in Fig. 2) is a radially symmetric conductive element having an axis of symmetry (46 is formed as claimed).

	Regarding Claim 13, Cohn further discloses wherein said second conductive element (42 in Fig. 2) is a substantially cylindrical conductive element (42 is cylindrical); and
	an axis of said cylindrical conductive element is aligned with said axis of symmetry (42 and 46 share the same axis of symmetry).

	Regarding Claim 14, Cohn further discloses wherein said magnetic field (formed between 42 and 46 using magnet 56 in Fig. 2; col. 5, lines 6-31; col. 5, lines 14-15, in particular) is aligned with said axis of symmetry (42 and 46 share the same axis of symmetry).

	Regarding Claim 15, Cohn further discloses a fuel system operative to provide fuel to said plasma (via port 48; col. 5, lines 15-18).

	Regarding Claim 16, Cohn further discloses a heat exchanger (52 in Fig. 2) disposed to absorb thermal energy generated by said plasma (col. 5, lines 15-31) and configured to conduct a thermal transfer medium in contact with said heat exchanger to transfer said thermal energy generated by said plasma from said heat exchanger to another system (i.e., exit of heat exchanger 52 to a turbine as shown in Figs. 6-10; col. 7, line 56 to col. 8, line 8).

	Regarding Claim 17, Cohn further discloses a generator operative to utilize said thermal energy transferred by said thermal transfer medium to generate electrical power (Fig. 10; turbine 240, for example; col 9, lines 50-66; see also, Fig. 11; col. 10, lines 15-38).

	Regarding Claim 18, Cohn further discloses an electrical storage system, coupled to receive said electrical power (242a in Fig. 10), store at least a portion of said electrical power, and provide said electrical power to said control circuit for use in generating said voltage across said open ignition circuit and said current through said closed ignition circuit (electricity 242a in Fig. 10 is utilized to power the plasmatron, as claimed).

	Regarding Claim 19, Cohn further discloses wherein said fuel is a waste product (i.e., biomass; col. 6, lines 29-37).

	Regarding Claim 20, the combination of Cohn in view of Camacho further teaches a sample chamber disposed with respect to said plasma such that material within the sample chamber is exposed to particles having energy (24 in Fig. 2 of Camacho is exposed by ARC exiting 16). The combination of Cohn in view of Camacho fails to specifically teach particles having energy of at least 5 MeV; however, it would have been obvious to a person having ordinary skill in the art to energize particles to at least 5 MeV as a matter of design choice, absent unexpected results.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 2,944,140 (“Giannini”) relates to a high-intensity electrical plasma-jet torch incorporating magnetic nozzle means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844